DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (CN 100349305 C, please see the machine translation attached in the parent application 13/614,405) in view of Cheng (US 2012/0049234), and further in view of Camras et al. (US 2002/0093023).
Regarding claim 1, Zhang et al. teach a light-emitting device (luminous diode; Abstract), comprising: a substrate (10, Fig. 1, page 5 line 1); a first conductivity type contact layer (11, N-type GaN layer; Fig. 1, page 5, line 2) on the substrate (10); a light-emitting stack (12 and 13, Fig. 1, page 5, line 2) on a first part (a central part) of the first conductivity type contact layer (11), comprising an active layer (12, Fig. 1, page 5, line 2) and a second conductivity type semiconductor layer (13, P-type GaN layer, Fig. 1, page 5, line 2) on the active layer (12); a first trench (a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1) dividing the light-emitting stack (12, 13) into a first portion (the left portion of 12 and 13 in Fig. 1) and a second portion (the center portion of 12 and 13 in Fig. 1), wherein each of the first portion (the left portion of 12 and 13 in Fig. 1) and the second portion (the center portion of 12 and 13 in Fig. 1) comprises a portion of the active layer (12) and a portion of the second conductivity type semiconductor layer (13) and the first trench (a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1) comprises a bottom exposing a top surface of a second part (a left half part) of the first conductivity type contact layer (11; see Fig. 
Zhang et al. do not teach a non-conductive material layer being a film conformal to a profile of the first trench such that the non-conductive material layer does not completely fill the first trench, a connecting layer formed in the first trench, a first electrode formed on a third part of the first conductivity type contact layer and electrically connected to the first conductivity type contact layer, wherein the whole first electrode is formed not in the first trench.
In the same field of endeavor of semiconductor manufacturing, Cheng teaches a non-conductive material layer (210 of silicon oxide; Fig. 4, [0026]) being a film (insulating layer; [0025]) conformal to a profile of the first trench (the left 160 in Fig. 4; [0024]) such that the non-conductive material layer (210) does not completely fill the first trench (the left 160 in Fig. 4), a connecting layer (130c; Fig. 4, [0028]) formed in the first trench (the left 160 in Fig. 4; [0024]).
Zhang et al. teach all the claimed elements except that Zhang et al. are using an air-bridge for insulation in a trench (Fig. 1, page 5, lines 11-13) rather than a film conformal to a profile of the trench.
In the same field of endeavor of semiconductor manufacturing, Cheng teaches using a film conformal to a profile of the trench (210 of silicon oxide in the left 160; Fig. 4, [0026]) for insulation in a trench (Fig. 4, [0024]).  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (an air-bridge) for another known equivalent element (a film conformal to a profile of the trench) resulting in the predictable result of providing insulation in a trench (KSR rationales B).
In the same field of endeavor of light emitting devices, Camras et al. teach a first electrode (the top rightmost 136 in Fig. 3C; [0051]) formed on a third part (an outer part) of the first conductivity type contact layer (114; see Fig. 3C and Fig. 4, [0051]) and electrically connected to the first conductivity type contact layer (114; Fig. 4, [0051]), wherein the whole first electrode (the top rightmost 136 in Fig. 3C) is formed not in the first trench (a leftmost inner trench formed between two portions of the layers 112/116/118 in Fig. 3C and Fig. 3B; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zhang et al., Cheng and Camras et al. and to further include the first electrode 136 of Camras et al. in the light emitting device of Zhang et al., because the first electrode, which is a solder bump, can be used to electrically connect the contact of the light emitting devices to the electrical contacts of the external submount or substrate as taught by Camras et al. ([0051]). 
Regarding claim 2
Regarding claim 3, Zhang et al. teach the light-emitting device as claimed in claim 2, further comprising a second trench (a left inner trench formed between two portions of the layer 14 in Fig. 1) dividing the transparent conductive layer (14) into a first block (the left portion of 14 in Fig. 1) and a second block (the center portion of 14 in Fig. 1).
Regarding claim 4, the substitution of one know element (an air-bridge) for another known equivalent element (a film conformal to a profile of the trench) teaches wherein the non-conductive material layer is conformal to a profile of the second trench such that the non-conductive material layer does not completely fill the second trench, because Cheng teaches that the non-conductive material layer (210 of Cheng; Fig. 4) is conformal to a profile of the trench (160 of Cheng; Fig. 4, [0024]) formed in the LED structure (see Fig. 4 of Cheng) such that the non-conductive material layer (210 of Cheng) does not completely fill the top portion of the trench (160 of Cheng; see Fig. 4), and Zhang teaches that the second trench (a left inner trench formed between two portions of the layer 14 in Fig. 1 of Zhang) is a top portion of the trench formed in the LED structure (see Fig. 1 of Zhang).
Regarding claim 5, Zhang et al. teach the light-emitting device as claimed in claim 3, wherein the connecting layer (the left piece of 16 in Fig. 1) contacts the first block (the left portion of 14 in Fig. 1) and the second block (the center portion of 14 in Fig. 1).
Regarding claim 8, Zhang et al. teach the light-emitting device as claimed in claim 1, wherein the connecting layer (the left piece of 16 in Fig. 1) comprises a first segment (a portion directly above a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1) between the first portion (the left portion of 12 and 13 in Fig. 1) and the second portion (the center portion of 12 and 13 in Fig. 1) and a secondary segment (a portion directly above the left 
Regarding claim 10, Zhang et al. teach the light-emitting device as claimed in claim 1, wherein a shape of the light-emitting device from its top view (Fig. 2) is a rectangle having a longitudinal direction (horizontal direction in Fig. 2).
Zhang et al. do not teach the first electrode is disposed near one end of the longitudinal direction of the rectangle.
In the same field of endeavor of light emitting devices, Camras et al. teach the first electrode (the top rightmost 136 in Fig. 3C) is disposed near one end (top end) of the longitudinal direction (vertical direction in Fig. 3C) of the rectangle (the rectangular of 101; see Fig. 3C; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zhang et al., Cheng and Camras et al. and to further include the first electrode 136 of Camras et al. in the light emitting device of Zhang et al., because the first electrode, which is a solder bump, can be used to electrically connect the contact of the light emitting devices to the electrical contacts of the external submount or substrate as taught by Camras et al. ([0051]). 
Regarding claim 11, Zhang et al. teach wherein the rectangle.
Zhang et al. do not teach a ratio of a length to a width of the rectangle is not smaller than 2.
It would have been an obvious matter of choice to have a ratio of a length to a width of the rectangle not smaller than 2, since such a modification would have involved a mere change in  
Regarding claim 13, Zhang et al. teach the light-emitting device as claimed in claim 1, further comprising a second electrode (the right piece of 16 in Fig. 1; page 5, lines 10-12) on one of the first portion (the left portion of 12 and 13 in Fig. 1) and the second portion (the center portion of 12 and 13 in Fig. 1).
Regarding claim 14, Zhang et al. teach the light-emitting device as claimed in claim 13, wherein the second electrode (the right piece of 16 in Fig. 1) comprises the same material (the material of 16) as that of the connecting layer (the left piece of 16 in Fig. 1).
Regarding claim 15, Zhang et al. teach the light-emitting device as claimed in claim 1, wherein a first current flow through the first portion (the left portion of 12 and 13 in Fig. 1) is equal to a second current flow through the second portion (the center portion of 12 and 13 in Fig. 1) when driving the light-emitting device (see Fig. 1, the left portion is the same size as the center portion).
Regarding claim 16, Zhang et al. teach the light-emitting device as claimed in claim 2, wherein the conductivity of the connecting layer (the left piece of 16 in Fig. 1, the conductivity of Au of the Ti/Au metal layer; page 5, lines 29-30) is larger than the conductivity of the transparent conductive layer (14, the conductivity of Ni of the Ni/Au metal layer; page 5, lines 23-24).
Regarding claim 17, Zhang et al. teach the light-emitting device as claimed in claim 3, wherein a shape of the first trench (a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1) and a shape of the second trench in a cross section of the light- emitting .
Claims 6, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., Cheng and Camras et al. as applied to claim 1 above, and further in view of Komada (US 2012/0112159).
Regarding claims 6, 7 and 12, Zhang et al. teach the first conductivity type contact layer (11) and the active layer (12) and the first trench (a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1).
Zhang et al. do not teach, regarding claim 6, further comprising a first conductivity type semiconductor layer between the first conductivity type contact layer and the active layer, and the first conductivity type contact layer comprises the same material as that of the first conductivity type semiconductor layer, regarding claim 7, wherein the first conductivity type contact layer has a higher doping level than that of the first conductivity type semiconductor layer, and regarding claim 12, wherein the first conductivity type semiconductor layer is exposed by the first trench.
In the same field of endeavor of LEDs, Komada teaches, regarding claim 6, further comprising a first conductivity type semiconductor layer (second n type nitride semiconductor layer 14; Fig. 1, [0033]) between the first conductivity type contact layer (first n type nitride semiconductor layer 13; Fig. 1, [0033]) and the active layer (3; Fig. 1, [0022]), and the first conductivity type contact layer (13) comprises the same material (GaN; [0033]) as that of the first conductivity type semiconductor layer (14), regarding claim 7, wherein the first conductivity type contact layer (13) has a higher doping level than that of the first conductivity claim 12, wherein the first conductivity type semiconductor layer (14) is exposed (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Zhang et al., Cheng, Camras et al. and Komada and to further include first conductivity type semiconductor layer of an n type low-doped layer just below light emitting layer as taught by Komada, because the n type low-doped layer having high crystallinity is introduced just below light emitting layer, which increases light emitting efficiency as taught by Komada ([0035]). 
The combination of Zhang et al. and Komada teach the first conductivity type semiconductor layer is exposed by the first trench, because Zhang et at. teach the semiconductor layers exposed by the first trench (a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1) include the semiconductor layers above the first conductivity type contact layer (11; see Fig. 1 of Zhang et al.) and Komoda teach the first conductivity type semiconductor layer (14) is one of the semiconductor layers above the first conductivity type contact layer (13, see Fig. 1 of Komada). 
Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., Cheng and Camras et al. as applied to claim 8 above, and further in view of Kal et al. (US 2011/0062459).
Regarding claim 9, Zhang et al. teach the connecting layer (the left piece of 16 in Fig. 1).
Zhang et al. do not teach wherein a shape of the secondary segment comprises a curve.
In the same field of endeavor of LEDs, Kal et al. teach, wherein a shape of the secondary segment (110) comprises a curve (curved at two ends; see Fig. 1).

In the same field of endeavor of semiconductor manufacturing, Kal et al. teach a multi-segment connecting layer for connecting LEDs.  
One of ordinary skill in the art would have recognized that a single-segment connecting layer and a multi-segment connecting layer are known equivalents for providing the connections between LEDs within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a single-segment connecting layer) for another known equivalent element (a multi-segment connecting layer) resulting in the predictable result of providing the connections between LEDs (KSR rationales B). 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., Cheng and Camras et al. as applied to claim 3 above, and further in view of Seo et al. (US 2011/0163346).
Regarding claim 18, Zhang et al. teach the light-emitting device as claimed in claim 3, wherein the first trench (a left inner trench formed between two portions of the layers 12 and 13 in Fig. 1) comprises a first width (horizontal width) along a horizontal direction (horizontal direction in Fig. 1) perpendicular to a stacking direction of the first conductivity type contact layer (11), the active layer (12) and the second conductivity type semiconductor layer (13) from a cross section view of the light-emitting device (Fig. 1), and the second trench (a left inner trench formed between two portions of the layer 14 in Fig. 1) comprises a second width (horizontal width) along the horizontal direction perpendicular to the stacking direction from the cross section view of the light-emitting device (horizontal direction in Fig. 1).

In the same field of endeavor of LEDs, Seo et al. teach the second width (the horizontal width of the trench formed between the transparent electrode layer 29; Fig. 3, [0067]) is larger than the first width (the horizontal width of the trench formed between the semiconductor layers 25 and 27; Fig. 3, [0068]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Zhang et al., Cheng, Camras et al. and Seo et al. to have inclined side surfaces ([0068]), because the inclined side surfaces can improve the light extraction as taught by Seo et al. ([0075]). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins, III et al. (US 2002/0139987) teach in Figs. 13-14, trenches formed in the light emitting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/27/2021